DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 200-203, 215-216, 218-220, 223 and 225-239 are all the claims.
2.	Claims 200-203, 215, 225-226, 228-229, 230, 232, 234, 236 and 238 are amended in the Response of 4/14/2021.
3.	Claims 215-216, 218-220 and 223 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.
	The Examiner appreciates Applicants amendment of withdrawn Claim 215 to correct its dependency to elected and examined Claim 200 and to furnish support in the specification at [0091] for the meaning of “CAR-EC” in their Response of 4/14/2021.
4.	The non-elected species of the claims are rejoined for examination.
5.	Claims 200-203 and 225-239 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date 

Withdrawal of Objections
Drawing
8.	The objection to the drawing sheet for Figure 24(A-C) because it unreadable is withdrawn.  A corrected drawing sheet has been filed on 4/14/2021 in compliance with 37 CFR 1.121(d). 

Nucleotide and/or Amino Acid Sequence Disclosures
9.	The replacement Sequence Listing of 4/14/2021, and which was corrected for errors under 37 CFR 1.824(a)(2) by way of the subsequent revised Sequence Listing filed on 5/10/2021, has been considered, accepted and entered.

Specification
10.	The objection to the disclosure because of informalities is withdrawn.
> 4 amino acids in length that are not identified by SEQ ID NO is withdrawn.  Pursuant to 37 CFR 1.821-1.825, the sequences have been identified by amendment to insert a sequence identifier in the Response of 4/14/2021.
b) The improper use of the term, e.g., Tris, Sepharose, Alex Fluor, which is a trade name or a mark used in commerce is withdrawn. Applicants have rectified the deficiencies in specification in the Response of 4/14/2021.

Claim Objections
11.	The objection to Claims 201 and 229 because of informalities is withdrawn.
a) Applicants have amended Claim 201 to recite “the amino acid sequence shown in…”
b) Applicants have amended Claim 229 to recite the sequence identifier for the an amino acid sequence for SEQ ID NO: 423.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
12.	The rejection of Claims 200-203 and 225-239 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of the claims reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is withdrawn. Applicants have amended Claims 200, 232, 234, 236 and 238, respectively, to either remove the percent multiple sequence identity range entirely (i.e., Claim 200) or to select a single sequence identity range (Claims 232, 234, 236 and 238).
b) The rejection of Claims 200-203 and 225-239 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn. Applicants have amended Claim 200 to delete the limitation for element (i) regarding the switch binding region of the CAR.
c) The rejection of Claims 200-203 and 225-239 for the phrase “humanized region” is moot in view of the deletion of the phrase from generic Claim 200.
d) The rejection of Claims 202-203, 228 and 230 for improper Markush group language is moot for Claim 202, which has been amended to delete the phrase, and Claims 203, 228 and 230, which have been amended to recite proper Marksuh group language.
e) The rejection of Claim 202 for referencing a structure “A-H” in a figure (Fig. 24A) is moot in view of the amendment to replace the phrase with content for element A of Fig. 24a being inserted in the claim. 
f) The rejection of Claim 203 for reciting both closed and open language for a species of CAR sequence is withdrawn in view of Applicants amendment to recite only Markush group language.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
13.	The rejection of Claims 200, 202, 225-226, 228-229, 231-238 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants have amended generic Claim 200 to recite the humanized VH/VL CDR 1-3 from the anti-murine GCN4 antibody clone, 52SR and to delete the sequence range variation for SEQ ID NOS: 290, 388 and 423.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 200-203 and 225-239 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 200-203 and 225-239 are indefinite for the preamble of the subject invention drawn to “a humanized chimeric antigen (CAR).” The body of the claim recites “a humanized anti-GCN4 scfv”, but it is not clear if the entire CAR is humanized by way of human elements that are inclusive of the extracellular domain comprising human frameworks for the scfv in addition to humanized CDRs, the transmembrane domain, the intracellular signaling domain, and the hinge domain. The scfv is understood as comprising murine CDRs but with the preamble, it is not clear if the scfv CDRs are also intended to be humanized.
b) Claim 201 is indefinite for the recitation “IgG4m” because there is no universally accepted meaning in the art and it appears to be a laboratory definition. Amending the claim to clarify that mutated IgG4 hinge is the sequence of SEQ ID NO: 168 could overcome the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claim 225 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 225 depends from Claim 200, which claim has been amended to require that the scfv CDRs are those sequences set forth by SEQ ID NO. Claim 225 adds a percent variation to the sequence of SEQ ID NO: 322, which comprises those VH/VL CDRs but without reference as to where the variation occurs.  The total length of the sequence is 243 amino acids, and a 5% percent variation for the 95% identity comprises 12.15 residues. Accordingly, any one or more of the CDRs could be completely replaced by different amino acids as falling within the 5% percent permissible variation therefore Claim 225 is considered a broadening recitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
16.	Claim 226 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 226 depends from Claim 200, which claim has been amended to require that the scfv CDRs are those sequences set forth by SEQ ID NO. Claim 227 adds a percent variation to the sequence of SEQ ID Nos 389-397, 401, 403, 405, 407, 409, 411, 413 and 415, which comprises those VH/VL CDRs but without reference as to where the variation occurs.  The average length for each of the sequences is ~ 400 amino acids, and a 5% percent variation for the 95% identity comprises 22.2 residues. Accordingly, any one or more of the CDRs could be completely replaced by different amino acids as falling within the 5% percent permissible variation therefore Claim 226 is considered a broadening recitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claim(s) 200, 202-203, 226, and 228-239 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US-20190169289 (15/566,680; priority to 4/15/2016; allowed 4/29/2021) which teaches and claims an optimized CAR-effector cell platform comprising a CAR-EC switch and a CAR-EC. 
The CAR sequence of SEQ ID NO: 389 in instant Claim 203 shares 100% identity to SEQ ID NO: 274 taught in ‘289:

    PNG
    media_image1.png
    1037
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    658
    500
    media_image2.png
    Greyscale
The reference CAR comprises the VH/VL CDR1-3 of the instant Claim 200. The sequence of SEQ ID NO: 274 in the reference is drawn to a CAR-GNC4 (IgG4m hinge) where the IgG4m hinge corresponds to instant claimed SEQ ID NO: 169 and the sequence of SEQ ID NO: 424. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
18.	Regarding SEQ ID NO: 389 of Claim 203, the following patent references teach a sequence having 100% identity to the instant claimed SEQ ID NO: 389:

    PNG
    media_image3.png
    686
    664
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    700
    659
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    380
    661
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1058
    685
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1018
    632
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    704
    628
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1034
    614
    media_image9.png
    Greyscale

Claim(s) 200, 202-203, 226, and 228-239 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US-20130287748 (USAN 13/992,622; priority to 6/29/2011) which teaches CAR constructs having the sequence of SEQ ID NO: 12 having 100% identity with SEQ ID NO: 397 and which necessarily comprises the VH/VL CDR 1-3 of instant Claim 200:



    PNG
    media_image10.png
    1065
    635
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    1082
    571
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    136
    532
    media_image12.png
    Greyscale


Conclusion
19.	No claims are allowed.
20.	The following sequences are free from the art: SEQ ID NOS: 322, 390-396, 401, 403, 405, 407, 411, 413 and 415.
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




SEQ ID NO: 397